Citation Nr: 1114851	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-21 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine with facet arthropathy. 

3.  Entitlement to a total rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from May 1971 to October 1975. 

This appeal comes before the Board of Veterans' Appeals (Board) from December 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board sitting at the RO in February 2011.  A transcript of the hearing is associated with the claims file. 

The issue of service connection for a cervical spine injury with radiculopathy was claimed by the Veteran in January 2010 and has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's tinnitus first manifested after service and is not related to any aspect of service including exposure to aircraft noise in service. 

2.  The Veteran's degenerative disc disease of the lumbar spine with facet arthropathy is manifested by flexion of the spine greater than 30 degrees with muscle spasms and pain productive of an abnormal gait.  The Veteran is limited in extended walking, sitting, and standing but does not use support devices or braces for mobility.  The Veteran uses over the counter medication for pain and has not undergone surgical procedures.  The Veteran's service-connected spine disorder was not manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

3.  The Veteran has the following service-connected disabilities: degenerative disc disease of the lumbar spine with facet arthropathy, rated as 20 percent disabling; and left lower radiculopathy associated with degenerative disease of the lumbar spine, rated as 20 percent disabling.  Both disabilities arose from the same etiology.  

4.  The Veteran is not capable of returning to his occupation as a supervisory firefighter but is not precluded from securing or following a substantially gainful sedentary occupation. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010). 

2.  The criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine with facet arthropathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5238, 5242, 5243 (2010). 

3.  The criteria for a total rating based on individual unemployability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006)  

Regarding the claim for service connection for tinnitus and a total rating based on individual unemployability, the RO provided notices in April 2008 and September 2008 that met the requirements.  The notices included information necessary to substantiate all five elements of a service-connection claim and the criteria for TDIU.  The notices advised the Veteran of his and VA's respective responsibilities to obtain relevant evidence and were provided prior to the initial decision on the claims. 

Regarding the claim for an increased rating for degenerative disc disease of the lumbar spine, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Accordingly, no further duty to notify was applicable once service connection had been granted.

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  The Veteran reported that he received treatment for tinnitus from a U.S. Naval Hospital at the site of his federal civilian employment since the 1980s.  The RO requested records of this treatment.  In a December 2008 rating decision, the RO informed the Veteran that the hospital responded on a specific date in June 2008 that no records of treatment were found.  The correspondence from the hospital is not in the claims file.   In a March 2010 VA examination, the Veteran reported that he experienced tinnitus only for the previous three to four years.  Because the RO received a negative response on a specific date and because the Veteran's reports of the dates of treatment for tinnitus are inconsistent, the Board concludes that VA has fulfilled the duty to assist in requesting these records and that the records do not exist.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served in the U.S. Air Force as an airfield firefighter.  He contends that he experiences tinnitus related to noise exposure on the flight line in service.  The Veteran contends that his lumbar spine disability with radiculopathy is more severe than is contemplated by the current rating and that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

Tinnitus

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disorder, there must be
(1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Service personnel records showed that the Veteran's military occupation was firefighter.  The Veteran's last duty assignment was with a tactical air wing.  In a May 2008 statement and in RO and Board hearings in January 2010 and November 2010, the Veteran reported that he worked on the flight line including locations on or near the runways to fight aircraft fires and rescue pilots.  He reported exposure to operating aircraft noise.  Although some hearing protection was provided, the protection could not be used while monitoring emergency communications circuits.  In a November 2008 report, the Veteran's employer noted that he had been employed from April 1982 to May 2008 in Marine Corps Fire Rescue as assistant fire chief and that he retired with no lost time or accommodations for disabilities.  In the hearings, the Veteran reported that he completed three years of college work in management. 

Service treatment records are silent for any symptoms, diagnoses, or treatment of tinnitus in service.  Tinnitus was not noted on a September 1975 discharge physical examination, but an audiometric test showed auditory thresholds above 20 decibels at the two lowest frequencies in the right ear.  All other thresholds were normal.  

In February 2008, a report of a spinal examination showed a history of tinnitus with no further comment.  In January 2009, a VA nurse performed an initial examination for outpatient treatment and noted the Veteran's report of significant hearing loss in the right ear and tinnitus.  In an RO hearing the same month, the Veteran stated that he had not been examined by VA but that he had his hearing checked at a naval hospital for the last few years.  

In March 2010, a VA audiologist noted a review of the claims file and noted the Veteran's four years of military service and 26 years of civilian service as an airfield firefighter.   The Veteran reported some recreational noise exposure after service from "very little" hunting, yard tools, and noisy clubs.  The Veteran reported symptoms of intermittent tinnitus two or three times per day for 30 to 60 and that he had been experiencing the symptoms for the previous three to four years.   On examination, the audiologist noted no organic ear deficits.  Audiometric testing showed moderately severe sensorineural hearing loss at a substantially flat level across all frequencies in the right ear and normal hearing in the left ear.  The audiologist concluded that the Veteran's tinnitus was less likely than not caused by acoustic trauma in military service.  The audiologist noted that the service treatment records showed no complaints of hearing loss or tinnitus and interpreted the results of the discharge audiogram as normal.  The audiologist noted that the Veteran was inconsistent in his reports of onset of tinnitus.  The Veteran reported onset in 1975 in his claim, in 1982 in an authorization to obtain medical record, and three to four years earlier that his examination.  The audiologist noted that the concurrent audiometric examination showed asymmetry suggesting a post-service event such as a virus, tumor, or undiagnosed Meniere's disease that was responsible for the right ear hearing loss.  The audiologist also referred to a 2005 study by the Institutes of Medicine on military noise exposure that concluded that there was no scientific basis for delayed or late onset hearing loss attributable to noise exposure 20 to 30 years earlier. 

The Board concludes that service connection for tinnitus is not warranted.   The Board acknowledges that the Veteran was exposed to high levels of aircraft noise for four years in service and 26 years after service as a military airfield firefighter.  Although the Veteran is competent to report on the onset of his tinnitus, the Board places less probative weight on his report to adjudicators of the onset immediately after service because no symptoms were reported or noted on the discharge examination.  The Board places greater probative weight on his report to clinicians of an onset in 2006 or 2007 as it was made to clinicians in the context of medical care and examination.  The Board places greatest probative weight on the opinion of the VA audiologist in March 2010 who reviewed the entire history of noise exposure and the current hearing acuity examination and concluded that tinnitus and right ear hearing loss was not related to military noise exposure in the 1970s but rather to singular cause after service not associated with acoustic trauma.  

The weight of the credible and probative evidence demonstrates that the Veteran's current tinnitus first manifested many years after service and is not related to his active service.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Degenerative Disc Disease of the Lumbar Spine

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since the veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Lumbosacral strain and degenerative arthritis of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for ratings as follows.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  Associated objective neurologic abnormalities are evaluated separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5238, 5242, Note 1. 

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation.   38 C.F.R. § 4.71a, Plate V (2010). 

Intervertebral disc syndrome permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5238, 5242, 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, as there is no lay or medical evidence of incapacitating episodes, these criteria do not apply.  

Service treatment records showed that the Veteran received treatment in June to July 1972 and May 1973 to October 1973 for low back pain radiating to the right leg after heavy lifting and playing basketball.  X-rays in June 1972 showed mild discogenic disease, but X-rays obtained during hospitalization in 1973 were normal.  After each episode, the Veteran was returned to duty.  No spinal abnormalities were noted on a September 1975 discharge examination.  

The Board notes the Veteran's employment history discussed above.   The Veteran reported receiving treatment from a private physician starting in 1998 for low back pain.  In correspondence received by the RO in May 2008, the physician noted that he had last treated the Veteran in 1996 and that the records were no longer available.  

In a January 2008 new patient evaluation, a private neurologist noted the Veteran's report of slowing progressing weakness of the legs and intermittent chronic back pain since 1972.  The Veteran reported being physically active and running up to 10 mile per day two to three years earlier.  He reported a tendency to drag his left leg starting in the past few months.  He denied bowel or bladder dysfunction.  The physician noted that the Veteran could rise from a chair without difficulty but walked with a paraparetic gait.  The physician did not provide a diagnosis of a lower back disorder and directed follow-up evaluation of cervical symptoms.  

In February 2008, a private physician's assistant (PA) in a spine treatment clinic noted the Veteran's report of ongoing back pain and left leg pain onset in the past five months.  The PA noted a normal gait and posture no balance problems but with left leg dragging on ambulation.  On examination of the lumbar spine, the PA noted a normal range of motion without pain.  There was no tenderness, swelling, or loss of muscle tone.  The PA diagnosed degeneration of the lumbar or lumbar intervertebral disc without reference to any imaging studies.  The PA also examined the Veteran's cervical and thoracic spine and upper and lower extremities and recommended cervical spine surgery.  The clinic PA noted that the Veteran should not work for four weeks in preparation for this surgery.  There was no mention of lumbar surgery.   

In August 2008, a VA nurse practitioner (NP) did not review the claims file but noted the Veteran's report of pain in his back starting in 1972 followed by a period of hospitalization for one to two months for back pain.  The Veteran reported current constant back pain radiating to the left leg.  The pain flared for one to two hours each morning was relieved by motion.  The Veteran reported that he had never had back surgery, did not use a cane or brace, and did not use medications for pain.  He reported no incontinence or erectile dysfunction and no incapacitating episodes requiring bed rest.  However, he was unable to walk longer than four to five minutes, stand for more than two to three minutes, or sit for more than 35 to 40 minutes.  Although he did not miss any days at work in 2007, the Veteran reported that he ceased work as an assistant fire chief in January 2008 because of his back pain.  On examination the NP noted that the Veteran walked with a slight limp using no assistive devices.  There was no tenderness or spasms on palpation.  Range of motion was 90 degrees flexion with pain from 60 to 90 degrees, 30 degrees extension with pain from 25 to 30 degrees, 30 degrees bidirectional lateral flexion, and 45 degrees bidirectional rotation with pain near the end of the range.  The combined range of motion was 270 degrees.  There was no additional limitation by weakness, fatigue, pain, or lack of endurance on repetition.  Muscle strength, sensation, and reflex responses were normal.  X-rays showed mild narrowing of the L4-5 and L5-S1 disc spaces.  The radiologist and the NP diagnosed degenerative disc disease and facet arthropathy of the lumbar spine.  The thoracic spine was unremarkable.   

In a January 2009 RO hearing, the Veteran reported that he was receiving VA treatment for back pain with steroid injections and oral medication.  The Veteran stated that back muscle spasms "lock-up" his back until they relax.  The Veteran reported difficulty in getting into and out of an automobile, trouble climbing stairs, and an inability to walk or sit for extended periods of time.  He stated that he was unable to continue to perform his duties as a firefighter and had no training for any other employment.  

In February 2009, a magnetic resonance image showed the same disc narrowing with arthropathy and additional indications of nerve root impingement on the left which the evaluating physician noted as a source of the Veteran's symptoms associated with the left leg.  

In May 2009, a VA rehabilitation physician noted that the Veteran was engaged in physical therapy and continued to experience constant low back pain.  However, the Veteran denied any radiating pain to the buttocks or lower legs.  The physician noted, "Lumbar spine board flexion 60 degrees, lumbosacral motion to 90 degrees with mild pain at end range.  Negative lumbar flexion test. Trunk extension and extension with left and right rotation did not reproduce symptoms."   In September 2009, a physician's assistant in a VA neurosurgery clinic noted that the Veteran continued to limp with the left leg but denied any leg numbness, falls, clumsiness, or bowel or bladder incontinence. 

In April 2010, the RO granted separate service connection and a 20 percent rating for left lower leg radiculopathy, effective in April 2008, the date of receipt of the claim for service-connection.   The RO assigned the rating under 38 C.F.R. § 4.124a, Diagnostic Code 8520 for moderate incomplete paralysis of the sciatic nerve.  

In June 2010, a VA outpatient clinician noted that the Veteran was "active" but did not engage in an exercise program.  The Veteran reported no problems with level of energy or interrupted sleep.  A listing of relevant VA and non-VA medications included only ibuprofen for pain.  

In July 2010, a private neurologist noted that he examined the Veteran at the request of a VA medical center.  The physician noted the Veteran's report of increased pain radiating to the left buttock, weakness, and a significant abnormal gait with a left leg limp.  On examination, the physician noted increased (sic) muscle tone in the extremities and paraspinal lumbar muscle spasms with flexion and extension which was limited secondary to mechanical instability and pain.  The physician did not record goniometry measurements of the range of motion or refer to any new imaging studies.  The physician diagnosed lumbosacral spondylosis and recommended decompression, stabilization, and fusion to alleviate neural impingement.  

In August 2010, the RO granted an increased rating of 20 percent for degenerative disc disease of the lumbar spine, effective in April 2008, the date of receipt of the claim for service connection.  

In February 2011 Board hearing, the Veteran stated that his VA and private physicians have recommended spinal surgery but that he had not yet scheduled any procedures.  The Veteran stated that dragged his left leg when walking and that he had to support his leg when getting into an automobile because of the nerve impingement.  He stated that the disorder caused several falls and that he could no longer perform the duties of an assistant fire chief because he could not rise, dress, and get into a vehicle as quickly to respond to an alarm.  

The Board concludes that a rating in excess of 20 percent for degenerative disc disease with facet arthropathy is not warranted at any time during the period covered by this appeal.  As the Veteran's left leg neuropathy has been rated separately and is not on appeal, the Board will consider only the symptoms and rating associated with the degenerative disc disease, noting that the applicable rating for diseases of the spine contemplates radiating pain.  

The Veteran is competent to report his observed symptoms and the Board concludes that his reports are credible as they are consistent and were accepted by clinicians.  The Veteran has painful limitation of motion measured as 90 degrees flexion in August 2008.  In May 2009, the VA rehabilitation physician suggested that the range of flexion was between 60 and 90 degrees, referring to test procedures but no specific goniometry measurements.  However, examiners throughout the appeal period noted an abnormal gait and muscle spasms since 2009.  Therefore, a 20 percent rating is warranted for limitation of motion greater than 30 degrees flexion with spasms productive of an abnormal gait or posture.  A higher rating is not warranted because flexion is greater than 30 degrees.  The Veteran is limited in extended standing and sitting, and has difficulty climbing stairs and entering a vehicle.  The Board considered the Veteran's report at his February 2011 hearing of occasional falls that were not reported in 2009.  However, the Veteran does not use a support device or brace, and there is no clinical record of any injury from falls.   The Veteran uses over-the-counter medication for pain and has not undergone any surgical procedures.  There is no credible lay or medical evidence of incapacitating episodes requiring bed rest and treatment by a physician during the period of time covered by this appeal.  The criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine with facet arthropathy have not been met.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected lumbar spine disorder with separately rated nerve impingement and incomplete paralysis of the sciatic nerve results in a unique disability that is not addressed by the rating criteria.  Specifically, there is no evidence of frequent hospitalization or functional limitations that are not adequately compensated by the regular schedular standards that consider limitation of motion, spasms, radiculopathy, and pain.   The Board will review the impact on employment below.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).


Total Rating Based on Individual Unemployability 

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  Further, disabilities arising from a common etiology may be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

The Veteran has the following service connected disabilities: degenerative disc disease of the lumbar spine with facet arthropathy, rated as 20 percent disabling; left lower radiculopathy associated with degenerative disease of the lumbar spine, rated as 20 percent disabling.  As these two disabilities arose from a common etiology, the Board concludes that the Veteran has a single service-connected disability rated as 40 percent disabling for the purposes of substantiating a claim for TDIU.  Therefore, the Veteran does not meet the statutory criteria for TDIU as his single disability is not 60 percent or more or that he has additional disabilities sufficient to bring the combined total to 70 percent.  
 
The Veteran has the following non-service connected disorders: tinnitus. 

The Veteran reported to VA clinicians and adjudicators that he last worked as an assistant fire chief at a military airfield in January 2008 and ceased work because of his back and lower leg disabilities.  A report from this federal employer received in November 2008 showed that his last date of pay was in May 2008 and that he retired without accommodations or disability benefits.  

The Board refers to the lay and medical evidence associated with the lumbar spine disability discussed above.  The Board concludes that the Veteran is unable to return to his lifetime occupation as a firefighter.  Mobility limitations described by the Veteran and his clinicians are credible and are not compatible with the physical demands of rapid response to alarms, emergency vehicle mounting and driving, and the use of firefighting equipment even in a supervisory position.  However, the Board also notes that the Veteran has extensive experience in fire protection practices, personnel supervision, and three years of college courses in management.  Although the Veteran reported difficulty in entering and exiting an automobile, he did not report that he was unable to operate a personal automobile.  Despite limitations in walking and sitting for extended periods of time, the Veteran is capable of mobility without assistive devices and does not require medication that would degrade mental processes.  The Board concludes that the credible lay and medical evidence does not show that the Veteran is unable to secure or follow a substantially gainful sedentary occupation involving communications, personnel, training, or administration in his area of expertise or other general management fields.  Therefore, extraschedular consideration of entitlement to TDIU is not warranted.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for tinnitus is denied. 

A rating in excess of 20 percent for degenerative disc disease of the lumbar spine with facet arthropathy is denied. 

A total rating based on individual unemployability is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


